Citation Nr: 9915978	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  96-23 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle sprain.

2.  Entitlement to service connection for a skin condition of 
the scalp.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The veteran had active military service from November 1985 to 
October 1988 and from January 1989 to September 1990.  He is 
currently represented by the Disabled American Veterans.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of July 
1994, by the New York, New York Regional Office (RO), which 
denied the veteran's claims of entitlement to service 
connection for residuals of a right ankle sprain and a skin 
condition of the scalp.  The notice of disagreement with this 
determination was received in November 1994.  Department of 
Veterans Appeals (VA) compensation examinations were 
conducted in August 1995.  Thereafter, a rating action of 
November 1995 confirmed the previous denial of the veteran's 
claims for service connection for residuals of a right ankle 
sprain and a skin condition of the scalp.  A statement of the 
case was issued in December 1995.  The veteran's substantive 
appeal was received in February 1996.  

On March 17, 1999, the veteran appeared and offered testimony 
at a hearing before the undersigned member of the Board, 
sitting at New York.  A transcript of the hearing is of 
record.  The appeal was received at the Board later in March 
1999.  

By rating action in May 1997, the RO denied service 
connection for PTSD.  The veteran was notified of that 
determination and of his appellate rights by letter dated in 
June 1997.  However, the veteran did not file a notice of 
disagreement as to that determination.  Thus, the issue of 
entitlement to service connection for PTSD is not in proper 
appellate status and will not be addressed.  38 U.S.C.A. 
§ 7105 (West 1991).  


REMAND

The veteran essentially contends that he sustained injury to 
his right ankle during service, and that his current right 
ankle condition is related to the inservice injury and that, 
therefore, he is entitled to service connection.  At the 
veteran's personal hearing in March 1999, it was noted that 
service medical records clearly indicate that he sustained an 
injury to the ankle while playing basketball; he went to sick 
call and was prescribed Motrin for the pain and given 
crutches.  The veteran indicated that he started seeking 
treatment approximately 2 years after service when he began 
working for the VA medical center in Albany where a doctor 
told him that his ankle problems were related to his in-
service injury; however, he could not recall the physician's 
name.  

While not making a determination as to whether either claim 
is well grounded the Board finds that all the veteran's VA 
treatment records should be obtained before a decision is 
made as they are constructively of record.  See Bell v. 
Derwinski, 2 Vet. App. 271 (1992).  The Board recognizes that 
the veteran at the March 1999 hearing stated that he did not 
receive VA treatment for his scalp condition after service 
but the Board feels that all his VA records should be before 
it before it makes a determination on any issue (perhaps a 
physician did make a medical entry about the veteran's scalp 
in the record).

The RO, in a rating action of July 1994, denied service 
connection for an acquired psychiatric disorder, other than 
PTSD.  The veteran filed a notice of disagreement with that 
determination in November 1994.  Therefore, the RO should 
furnish the veteran a statement of the case as to that issue 
in accordance with 38 U.S.C.A. § 7105 (West 1991) and 38 
C.F.R. §§ 19.29, 19.30 (1998).  

In light of the foregoing, the Board finds that further 
development is in order prior to appellate disposition of the 
veteran's claims.  Accordingly, the Board hereby REMANDS this 
case to the RO for the following actions: 

1.  The RO should contact the Albany, New 
York VA Medical Center and secure copies 
of all records of inpatient or outpatient 
treatment provided to the veteran at any 
time for any disorder.  All of these 
records are to be associated with the 
claims folder.  

2.  The RO should furnish the veteran a 
statement of the case on the issue of 
entitlement to service connection for an 
acquired psychiatric disorder other than 
PTSD.  He and his representative should 
be informed of the necessity of filing a 
substantive appeal if they wish to put 
that issue in appellate status.

3.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for a skin disorder 
and a right ankle disorder.  If the 
determinations remain adverse to the 
veteran, both he and his representative 
should be furnished a supplemental 
statement of the case which summarizes 
the pertinent evidence, all applicable 
law and regulations, and reflects 
detailed reasons and bases for the 
decision.  They should then be afforded 
the applicable time period in which to 
respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran unless he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



